UNI'I`ED STATES DISTRICT COURT
WES'I`ERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

JESUS BARRAGAN-OCH()A : DOCKET NO. 2:18-cv-0847

VERSUS : JUDGE SUMMERHAYS

CB&I LLC : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation {doc. 10] ofthe Magistrate Judge
previously filed herein, determining that the findings are correct under the applicable law, and
noting the lack of objections to the Report and Recommendation in the record;

IT IS OR])ERED that the Motions to Dismiss [doc. 3] be GRAN'I`EI} IN PART and
DENIED IN PART and that the Motion for a More Definite Statement [doc. 3] be DENIED, With

the plaintiffs Title Vll harassment and retaliation claims DISMISSED WITHOUT

PRE.]UDICE for lack of exhaustion

C§jit“ ii CJ
THUs l)oNE AND sIGNED in Chambers this g day of \‘ /i\ /"`“`

"/,,»-~_
/"

 

2019.
i/

      

 

\ ROBERT Rf sUMMERHA` S
UNITED sTATEs I)ISTRICT JU <;JLwm

 

